NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1510-17T4

LEONARD MAYWEATHER,

         Plaintiff-Appellant,

v.

JOHN ODORISIO and
MANHEIM AUCTION INC.,1

         Defendants-Respondents.


                   Argued September 17, 2019 – Decided December 3, 2019

                   Before Judges Fisher and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Ocean County, Docket No. L-2783-15.

                   Leonard Mayweather, appellant, argued the cause pro
                   se.

                   Anthony E. Bush argued the cause for respondents
                   (Eckert Seamans Cherin & Mellott LLC, attorneys;
                   Anthony E. Bush, of counsel and on the brief; Ian M.
                   Oakley, on the brief).

1
  Manheim Remarketing, Inc., d/b/a Manheim New Jersey, improperly plead
as Manheim Auction Inc.
PER CURIAM

      Plaintiff Leonard Mayweather appeals from a summary judgment

dismissing his complaint against defendants John Odorisio and Manheim New

Jersey alleging the auction house's dealings with him "showed racist

characteristics." Because the material facts are not in dispute and defendants

are entitled to judgment as a matter of law, we affirm.

      The essential facts are few and easily summarized. Defendant Manheim

operates a wholesale auto auction. Odorisio is an assistant general manager.

The auction is not open to the public; it caters only to licensed car dealers,

finance companies and leasing entities registered with a third-party vendor,

Auction Access.

      Plaintiff formerly worked for a used car dealership authorized to transact

business at Manheim. In that representative capacity, plaintiff sold a car

through Manheim the buyer claimed was flood damaged. Following

arbitration of the claim, Manheim returned the funds to the buyer and looked

to plaintiff and his employer for reimbursement of its $1550 loss. Plaintiff's

employer did not make good on the loss.

      A few months later, plaintiff appeared at a Manheim auction without a

bidder's badge and was asked to leave by Odorisio. Odorisio advised plaintiff


                                                                          A-1510-17T4
                                        2
he could not register as an authorized representative of another dealership until

the $1550 loss was satisfied. Although plaintiff later labeled this demand as

"extortion," he entered into a written agreement to repay the loss, which he

did, in full, several weeks later.

      Plaintiff subsequently filed a complaint in the Law Division alleging he

was forced to pay a debt to Manheim owed by his former employer in order to

register as a buyer for another licensed dealership. Plaintiff claimed he should

not have been held responsible for his former employer's debt in order to

continue to do business at Manheim; that he was not treated the same as other

agents similarly situated; and the reason for the disparate treatment was

racism.

      Following discovery, defendants moved for summary judgment,

contending plaintiff had no proof of any discriminatory treatment by

defendants, and that his allegations were based only on his subjective

perceptions of his interactions with Odorisio. Plaintiff opposed the motion,

contending because he was not legally responsible for the debt of his former

employer, defendants' actions toward him in forcing repayment were not legal

but personal, and a jury should decide why Odorisio and Manheim took those

personal actions, which plaintiff contended were racially motivated. Plaintiff


                                                                         A-1510-17T4
                                        3
also contended the motion should not be heard because it was not brought

thirty days before the first trial listing, but was only filed after plaintiff, in

good faith, agreed to an adjournment to accommodate defendants' counsel's

schedule.2

      After hearing argument, the trial court granted defendants' motion,

finding plaintiff had failed to allege any facts demonstrating he was treated

differently from other authorized agents on account of his race. The judge

found plaintiff's "subjective belief of racism by Italian-Americans against

African-Americans," and his belief that "Odorisio would have not tried to

collect the debt owed by [plaintiff's former employer] had [plaintiff] been

Caucasian," do not constitute "facts" necessary to support his allegations under

the Law against Discrimination (LAD), N.J.S.A. 10:5-1 to -49.

      Plaintiff appeals, reprising the arguments he made in opposition to the

motion. We agree with the trial court that summary judgment was properly

granted.


2
   Although we can understand plaintiff's objection to the timing of the
summary judgment motion, coming as it did after plaintiff agreed to an
adjournment of the trial date to accommodate defendants' counsel's schedule,
the motion was made returnable in accordance with Rule 4:46-1. Further,
there is no suggestion that defense counsel sought the adjournment in order to
file the motion. Accordingly, the timing of the motion provides no basis for
reversal.
                                                                              A-1510-17T4
                                           4
      Plaintiff did not assert, much less prove, that Manheim's auction is a

public accommodation under N.J.S.A. 10:5-5; see Dale v. Boy Scouts of Am.,

160 N.J. 562, 589-90 (1999) (addressing public accommodations under the

LAD), rev'd and remanded on other grounds, 530 U.S. 640 (2000). Moreover,

plaintiff could point to nothing in the record to establish he was treated

differently from any other authorized agent at Manheim or that his race played

any role in the way in which he was treated. See Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995) (discussing the parties' burdens on

summary judgment). Plaintiff's subjective belief that Odorisio held racist

views because of his ethnic background and would not have attempted to

collect the debt owed by plaintiff's former employer from plaintiff had plaintiff

been white, is insufficient to support an LAD claim. See, e.g., Morris v. T.D.

Bank, 454 N.J. Super. 203, 213 (App. Div. 2018) (holding plaintiff's

supposition that bank's employee was racially motivated, without more, was

insufficient to support his LAD claim).

      Affirmed.




                                                                             A-1510-17T4
                                          5